IN THE SUPREME COURT OF
            CALIFORNIA

 UNITED EDUCATORS OF SAN FRANCISCO, AFT/CFT,
                AFL-CIO, NEA/CTA,
              Plaintiff and Appellant,
                          v.
CALIFORNIA UNEMPLOYMENT INSURANCE APPEALS
                      BOARD,
      Defendant, Cross-defendant and Appellant;

   SAN FRANCISCO UNIFIED SCHOOL DISTRICT
       Real Party in Interest and Respondent.

                       ****

   SAN FRANCISCO UNIFIED SCHOOL DISTRICT,
            Plaintiff and Respondent,
                        v.
CALIFORNIA UNEMPLOYMENT INSURANCE APPEALS
                     BOARD,
            Defendant and Appellant.

                      S235903

        First Appellate District, Division One
               A142858 and A143428

        San Francisco County Superior Court
                  CPF 12-512437
                       January 16, 2020

Justice Liu authored the opinion of the Court, in which Chief
Justice Cantil-Sakauye and Justices Chin, Corrigan, Cuéllar
Kruger, and Groban concurred.
      UNITED EDUCATORS OF SAN FRANCISCO v.
    CALIFORNIA UNEMPLOYMENT INS. APPEALS BD.
                            S235903


                 Opinion of the Court by Liu, J.


      Under section 1253.3 of the Unemployment Insurance
Code (section 1253.3), public school employees are not eligible to
collect unemployment benefits during “the period between two
successive academic years or terms” if the employees worked
during “the first of the academic years or terms” and received
“reasonable assurance” of work during “the second of the
academic years or terms.” Here we address whether this
limitation applies to substitute teachers and other public school
employees during the summer months. We conclude that
section 1253.3 does not bar such employees from collecting
unemployment benefits if the summer session constitutes an
“academic term.” A summer session is an “academic term”
within the meaning of the statute if the session, on the whole,
resembles the institution’s other academic terms based on
objective criteria such as enrollment, staffing, budget, and the
instructional program offered.
                                I.
      California operates its unemployment insurance program
in collaboration with the federal government. (American
Federation of Labor v. Unemployment Ins. Appeals Bd. (1996) 13
Cal. 4th 1017, 1024 (American Federation of Labor); see Unemp.
Ins. Code, § 101; all undesignated statutory references are to
this code.) As part of this arrangement, the federal government


                                1
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


subsidizes California’s unemployment insurance fund, and
California employers receive federal tax credits for their
contributions to the state fund. (Russ v. Unemployment Ins.
Appeals Bd. (1981) 125 Cal. App. 3d 834, 842 (Russ); see 42
U.S.C. § 502(a); 26 U.S.C. § 3302(a).)     In exchange, the
Legislature has agreed to conform our unemployment insurance
laws to requirements established by Congress. (Russ, at p. 842;
see § 101.)
      Many of these requirements are set forth in the Federal
Unemployment Tax Act (FUTA). (26 U.S.C. § 3301 et seq.) In
1970, Congress passed the Employment Security Amendments
of 1970, which amended FUTA to require states to provide
unemployment insurance coverage to employees of state
“institution[s] of higher education.” (Pub.L. No. 91-373 (Aug. 10,
1970) 84 Stat. 697.) In doing so, Congress imposed the following
limitation on such coverage: “[W]ith respect to service in an
instructional,      research,      or   principal    administrative
capacity . . . [unemployment] compensation shall not be payable
based on such service for any week commencing during the
period between two successive academic years (or, when the
contract provides instead for a similar period between two
regular but not successive terms, during such period) to any
individual who has a contract to perform such services in any
such capacity for any institution or institutions of higher
education for both of such academic years or both of such
terms . . . .” (Ibid., codified in 26 U.S.C. § 3304(a)(6)(A).)
     When Congress amended FUTA under the Unemployment
Compensation Amendments of 1976 to require coverage of
employees at most other public “educational institution[s],” it
added a similar limitation: “[W]ith respect to services in an


                                  2
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                   Opinion of the Court by Liu, J.


instructional[,] research, or principal administrative capacity
for an educational institution . . . [unemployment] compensation
shall not be payable . . . for any week commencing during the
period between two successive academic years (or, when an
agreement provides instead for a similar period between two
regular but not successive terms, during such period) to any
individual if such individual performs such services in the first
of such academic years (or terms) and if there is a contract or
reasonable assurance that such individual will perform services
in any such capacity for any educational institution in the
second of such academic years or terms.” (Pub.L. No. 94-566
(Oct. 20, 1976) 90 Stat. 2670–2671, codified in 26 U.S.C.
§ 3304(a)(6)(A)(i).) Congress also established that “with respect
to services in any other capacity for an educational institution
. . . [unemployment] compensation payable on the basis of such
services may be denied to any individual for any week which
commences during a period between two successive academic
years or terms if such individual performs such services in the
first of such academic years or terms and there is a reasonable
assurance that such individual will perform such services in the
second of such academic years or terms.” (Pub.L. No. 94-566,
supra, 90 Stat. 2671, codified in 26 U.S.C. § 3304(a)(6)(A)(ii),
italics added.)
      Congress amended FUTA again in the Emergency
Unemployment Compensation Extension Act of 1977. (Pub.L.
No. 95-19 (Apr. 12, 1977) 91 Stat. 39.) As relevant here,
Congress added the words “or terms” after the phrase “between
two successive academic years” in the provision regarding
“services in an instructional[,] research, or principal
administrative capacity for an educational institution” (Id.,


                                 3
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


codified in 26 U.S.C. § 3304(a)(6)(A)(i)), thereby “clarif[ying]
that the denial provisions apply between two successive terms
as well as between two successive academic years” (H.R.Rep.
No. 95-82, 1st Sess., p. 12 (1977)).
      The Legislature responded to these changes in federal law
by enacting and subsequently amending section 1253.3. (See
Stats. 1971, ch. 1107, § 58, p. 2116, codified in § 1253.3,
subd. (b); Stats. 1978, ch. 2, § 80, p. 42, codified in § 1253.3,
subds. (b)–(c); see also Russ, supra, 125 Cal.App.3d at p. 844.)
As amended in 1978, section 1253.3, subdivision (b) (section
1253.3.(b)) provides:        “[W]ith respect to service in an
instructional, research, or principal administrative capacity for
an educational institution,” unemployment benefits “are not
payable to any individual with respect to any week which begins
during the period between two successive academic years or
terms or, when an agreement provides instead for a similar
period between two regular but not successive terms, during
that period . . . if the individual performs services in the first of
the academic years or terms and if there is a contract or a
reasonable assurance that the individual will perform services
for any educational institution in the second of the academic
years or terms.” Section 1253.3, subdivision (c) (section
1253.3(c)) declares the same limitation on benefits for “service
in any other capacity . . . for an educational institution.”
                                 II.
      This case arises from unemployment benefit claims filed
by 26 employees of the San Francisco United School District
(SFUSD or District) in 2011. During the 2010–2011 school year,
the claimants worked for SFUSD as on-call substitute teachers
or as paraprofessional classified employees such as instructional


                                  4
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                   Opinion of the Court by Liu, J.


aides and custodians. In the spring of 2011, all but one of the
claimants received a letter from SFUSD providing “reasonable
assurance” of employment during the 2011–2012 school year;
the remaining claimant received such a letter on July 25, 2011.
      The parties agree that “[t]he last date that the [SFUSD]
schools operated during the ‘regular’ session of the 2010–2011
school year was May 27, 2011” and that “[t]he first day of
instruction for the 2011–2012 school year was August 15, 2011.”
The parties further agree that the District operated a session of
summer school from June 9, 2011 to July 7, 2011 for elementary
school students, and from June 9, 2011 to July 14, 2011 for
middle and high school students.
      The claimants in this case did not receive regular
compensation during the period from May 27, 2011 to August
15, 2011 unless they worked for the District during that period.
Some claimants worked for the District intermittently during
the summer school session, whereas other claimants worked
continuously throughout the session. Several claimants were on
call to work during summer school but ultimately were not
asked to work. A number of claimants also worked for the
District during the period between the end of the summer
session and the start of the 2011–2012 school year. The
remaining claimants did not work for the District at all over the
summer and were not on call or otherwise expected to work
during the summer.
      Each claimant filed for unemployment benefits for the
entire period between May 27, 2011 and August 15, 2011. After
the Employment Development Department (EDD) denied their
claims, the claimants — represented by their union, United
Educators of San Francisco AFT/CFT, AFL-CIO, NEA/CTA


                                 5
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                   Opinion of the Court by Liu, J.


(UESF) — sought review by an administrative law judge. The
judge reversed the EDD’s decisions, reasoning that section
1253.3 did not preclude any of the claimants from collecting
unemployment benefits during the period between May 27, 2011
and August 15, 2011.
      The District appealed the administrative law judge’s
decisions to the California Unemployment Insurance Appeals
Board (CUIAB or Board). As relevant here, the Board concluded
that claimants who were “employed during the summer of
2010 . . . generally had a reasonable expectation of employment
of work during the 2011 summer.” Accordingly, the Board
determined that section 1253.3 did not bar such claimants from
collecting benefits for the portion of the period between May 27,
2011 and August 15, 2011 during which they expected to work
but did not.
      UESF subsequently petitioned the superior court for a
writ of administrative mandate, arguing that section 1253.3 did
not bar any claimants from collecting unemployment benefits
during the entire period between May 27, 2011 and August 15,
2011 because the summer session constituted an “academic
term[]” and none of the claimants were “given reasonable
assurance of employment in the summer term.” While this
matter was pending in the superior court, the Board adopted a
precedent benefit decision that is relevant here. (Brady v.
Ontario Montclair School Dist. (Dec. 10, 2013) CUIAB,
Precedent Benefit Dec., No. P-B-505  [as of Jan. 1, 2020]
(Brady) (all Internet citations are archived by year, docket
number, and case name at ); see § 409 [“The [CUIAB] . . . may designate


                                 6
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                   Opinion of the Court by Liu, J.


certain of its decisions as precedents. . . . The director and the
appeals board administrative law judges shall be controlled by
those precedents except as modified by judicial review.”];
American Federation of Labor, supra, 13 Cal.4th at p. 1027
[“ ‘[P]recedent decisions are akin to agency rulemaking, because
they announce how governing law will be applied in future
cases.’ ”].) Brady involved a substitute teacher who was
available and on call during a session of summer school but was
not called to work during the session. Drawing on legislative
history, appellate case law, and its prior precedent benefit
decisions, the Board determined that the term “ ‘period between
two      successive    academic     years     or   terms’ ”   was
“interchangeabl[e]” with “ ‘summer recess’ ” and “ ‘summer
vacation recess.’ ” (Brady, at p. 9; see id. at pp. 3–9.) Because
“the claimant was qualified and eligible for work during the
summer school session,” the Board explained, “she was not on
recess within the meaning of section 1253.3 . . . and the denial
provisions do not apply for the weeks of the summer school
session.” (Id. at p. 11.)
      Here, the superior court rejected Brady as contrary to
section 1253.3’s plain meaning, denied UESF’s petition, and
reversed and remanded the CUIAB’s decisions as to all 26
claimants. UESF appealed from the denial of its petition, and
the CUIAB separately appealed from the superior court’s
declaration of Brady’s invalidity.
      The Court of Appeal affirmed. It first rejected UESF’s
contention that a 2005 superior court ruling in a different case
had preclusive effect on the instant proceedings. That case
involved 10 substitute teachers who applied for benefits after
they were unable to obtain work during SFUSD’s summer


                                 7
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                     Opinion of the Court by Liu, J.


session in 2003. The superior court in that case agreed with the
Board that section 1253.3 “only applies to periods in which a
school district is in recess” and that summer school was not such
a period. The Court of Appeal here determined that neither
issue preclusion nor claim preclusion applied because the 2005
opinion made no reference to the relevant federal statute and
because it found applicable an exception to issue preclusion for
pure questions of law implicating the public interest. (United
Educators of San Francisco etc. v. California Unemployment Ins.
Appeals Bd. (2016) 247 Cal. App. 4th 1235, 1250.) The court
then concluded, based on the text, history, and purpose of
section 1253.3, that “summer sessions are not academic terms
and instead fall between academic years or terms under section
1253.3,” and on that basis found the claimants ineligible for
benefits for the entire period from May 27, 2011 to August 15,
2011. In so holding, the appellate court agreed with the superior
court that Brady cannot be reconciled with section 1253.3. We
granted and consolidated the separate petitions for review filed
by UESF and the CUIAB.
                                  III.
      As a threshold argument, UESF contends that issue
preclusion from the 2005 superior court judgment bars the
Board and the District from relitigating whether a summer
session is an academic term under section 1253.3(b). While
issue preclusion generally “bars the party to a prior
action . . . from relitigating issues finally decided against [it] in
the earlier action,” we have recognized a “public-interest
exception” to this rule: “ ‘[W]hen the issue is a question of law
rather than of fact, the prior determination is not
conclusive . . . if the public interest requires that relitigation not


                                   8
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                     Opinion of the Court by Liu, J.


be foreclosed.’ ” (City of Sacramento v. State of California (1990)
50 Cal. 3d 51, 64; see Arcadia Unified School Dist. v. State Dept.
of Education (1992) 2 Cal. 4th 251, 258; Kopp v. Fair Pol.
Practices Com. (1995) 11 Cal. 4th 607, 622.) The proper
interpretation of section 1253.3 is a question of law we review
de novo. Our resolution implicates the expenditure of public
funds and will affect districts and school employees throughout
California. Even if issue preclusion would otherwise apply, this
is a matter where “public interest requires that relitigation not
be foreclosed.” (City of Sacramento, at p. 64.)
                                  IV.
       We turn now to section 1253.3. “ ‘ “[O]ur fundamental
task is ‘to ascertain the intent of the lawmakers so as to
effectuate the purpose of the statute.’ ” ’ [Citation.] As always,
we start with the language of the statute, ‘giv[ing] the words
their usual and ordinary meaning [citation], while construing
them in light of the statute as a whole and the statute’s purpose
[citation].’ [Citation.]” (Apple Inc. v. Superior Court (2013) 56
Cal. 4th 128, 135.)
                                   A.
      Section 1253.3(b) says that public school employees “in an
instructional, research, or principal administrative capacity”
may not receive unemployment benefits for “any week which
begins during the period between two successive academic years
or terms or, when an agreement provides instead for a similar
period between two regular but not successive terms, during
that period, . . . if the individual performs services in the first of
the academic years or terms and if there is a contract or a
reasonable assurance that the individual will perform services



                                   9
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


for any educational institution in the second of the academic
years or terms.” For public school employees “in any other
capacity,” section 1253.3(c) precludes benefits for “any week
which commences during a period between two successive
academic years or terms if the individual performs the service
in the first of the academic years or terms and there is a
reasonable assurance that the individual will perform the
service in the second of the academic years or terms.” The
question here is whether SFUSD’s summer session falls within
one of section 1253.3(b)’s ineligibility “period[s]” or whether the
session is itself an “academic term.”
      Neither section 1253.3 nor any other Unemployment
Insurance Code provision defines an “academic year[] or term[]”
or “the period between two successive academic years or terms.”
In particular, the statute does not address whether summer
school, such as the District’s summer session, constitutes an
“academic term,” a “period between two successive academic
years,” or a “period between two successive academic . . . terms.”
      In construing these phrases, we begin by noting that an
“academic year” is conventionally understood to refer to a nine-
or ten-month school calendar, typically running from August or
September to May or June, followed by a period of summer
recess. (See, e.g., Ed. Code, § 45102, subd. (c) [referring to “the
regular September–June academic year”]; id., subd. (d)(1)
[referring to “the period between the end of the academic year
in June to the beginning of the next academic year in
September”].) On this view, section 1253.3 would appear to bar
payment of unemployment benefits during any summer session
because the session would necessarily occur during “the period
between two successive academic years.”


                                  10
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


      But the traditional school calendar is not the only possible
definition of an “academic year.” For example, the Education
Code provides for the establishment of year-round school
programs. (Ed. Code, § 37610 et seq.) In that context, an
“academic year” means something different than the
conventional school year. (See, e.g., id., §§ 37620, 37630, 37632.)
The term “academic year” in section 1253.3 does not necessarily
exclude a year-round school program or some other variation of
the school calendar that treats a summer session as part of the
academic year.
      The Court of Appeal concluded and the District now
contends that Education Code section 37620 makes clear that
an “academic year” does not include any summer sessions. (Ed.
Code, § 37620 [“The teaching sessions and vacation periods
established pursuant to Section 37618 shall be established
without reference to the school year as defined in Section 37200.
The schools and classes shall be conducted for a total of no fewer
than 175 days during the academic year.”].) But that provision
merely establishes the minimum period of instruction for year-
round school programs; it does not establish that a summer
session cannot be part of an academic year. The provision says
that 175 days of school must be conducted “during the academic
year,” not that those 175 days constitute the academic year.
      We next examine the phrase “academic term.” An
“academic term” demarcates a period of study or instruction,
such as a quarter, semester, or trimester, that is often labeled
by season (e.g., fall, winter, spring, or summer). An “academic
term” can be construed expansively to encompass any discrete
period during which classes are held or instruction is offered.
On this view, a summer session is not a “period between two


                                  11
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


successive academic . . . terms” because it is itself an “academic
term.”
      On the other hand, an “academic term” can be construed
more narrowly to mean not just any instructional period, but an
instructional period that meets certain objective criteria. For
example, an “academic term” can be understood to encompass a
typical semester or quarter during which a school offers a full
curriculum and students are enrolled full-time, while excluding
an intersession or summer session that offers only a limited
curriculum, enrolls fewer students, or permits only part-time
enrollment. On this view, whether a summer session is an
“academic term” depends on its particular characteristics.
       Finding “academic year” and “academic term” to be
ambiguous on their own, we broaden our lens to examine these
words in the context of other parts of section 1253.3. (See Robert
L. v. Superior Court (2003) 30 Cal. 4th 894, 903 [“ ‘Statutory
language should not be interpreted in isolation, but must be
construed in the context of the entire statute of which it is a part,
in order to achieve harmony among the parts.’ ”].) As noted,
section 1253.3(b) says that public school employees “in an
instructional, research, or principal administrative capacity”
may not receive unemployment benefits for “any week which
begins during the period between two successive academic years
or terms or, when an agreement provides instead for a similar
period between two regular but not successive terms, during that
period” if the employee works for the district during the first of
the academic years or terms and has a reasonable assurance of
work in the second academic year or term. (Italics added.) The
italicized phrase offers a clue to the meaning of “academic term.”



                                  12
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


      Section 1253.3(b)’s reference to “regular” terms indicates
that the Legislature contemplated the existence of “regular” and
non-“regular” terms, and it strongly suggests an intent to
foreclose benefits during non-“regular” terms. The reason is
that an agreed-upon period of benefits ineligibility “between two
regular but not successive terms” is necessarily a period that
includes any non-“regular” terms. In other words, contrary to
the Board’s arguments before this court, the statute does not
envision any “agreement” under which a non-“regular” term
could be a period of benefits eligibility. Section 1253.3(b)
describes an agreed-upon “period [of ineligibility] between two
regular but not successive terms” as “similar” to “the period [of
ineligibility] between two successive academic . . . terms,”
implying that the latter period likewise contemplates a non-
“regular” term as a period of benefits ineligibility. (§ 1253.3,
subd. (b).) These two types of ineligibility periods would be quite
dissimilar if one necessarily includes any non-“regular” terms
while the other necessarily excludes them — yet that would be
the result if non-“regular” terms counted as “academic terms”
and could never fall within a period “between two successive
academic . . . terms.” Instead, the most natural inference is that
the Legislature did not intend benefits eligibility to extend to
any non-“regular” term, whether “between two regular but not
successive terms” or “between two successive academic . . .
terms.” From this inference, it follows that the phrase
“academic term” in section 1253.3(b) means a “regular” term, as
does the equivalent phrase in section 1253.3(c). (See People v.
Tran (2015) 61 Cal. 4th 1160, 1168 [“ ‘ “when statutes are in pari
materia similar phrases appearing in each should be given like
meanings” ’ ”].)



                                  13
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


       The statute, however, does not further define what
constitutes a “regular” term. If “regular” is understood to mean
“recurring . . . at fixed, uniform, or normal intervals” (Merriam-
Webster, Regular (2019)  [as of Jan. 9, 2020]), then a summer session
that occurs every year could be characterized as a “regular”
term. Alternatively, the word “regular” could mean “formed,
built, arranged, or ordered according to some established rule,
law, principle, or type” (ibid.), in which case a summer session
would be a “regular” term if it conforms to a set of
specifications, presumably those characteristic of the typical
academic terms in the school year.
       On this latter view, if a school district with conventional
fall and spring semesters also offers a two-week summer session
with limited offerings and limited enrollment, the summer
session would not be a “regular” term. By contrast, if a school
district offers a summer session that resembles the fall and
spring semesters in terms of enrollment, staffing, budget, and
the instructional program offered, then the summer session
would qualify as a “regular” term. Although the text of section
1253.3 does not illuminate the intended meaning of “regular,”
the purpose and history of the provision support this latter view,
as we now explain.
                                  B.
      As noted, the Legislature enacted and later amended
section 1253.3 in response to changes that Congress made to
FUTA. The text of section 1253.3 largely mirrors the text of the
federal statute, and nothing in the legislative history of section
1253.3 suggests that the Legislature intended to establish
different limitations on the unemployment insurance coverage


                                  14
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


of school employees than those contemplated by Congress.
Accordingly, FUTA’s legislative history is relevant to our
interpretation of section 1253.3.
      Congress initially introduced the “academic years or
terms” limitation in 1976 when it extended unemployment
insurance coverage to employees who provided “instructional,
research, or principal administrative” services to state
institutions of higher education. (Pub.L. No. 94-566, supra, 90
Stat. 2670.) Because many such employees were “employed
pursuant to an annual contract at an annual salary, but for a
work period of less than 12 months,” Congress sought to
preclude them from collecting unemployment benefits during
“summer periods, a semester break, a sabbatical period or
similar nonwork periods during which the employment
relationship continues.” (Sen.Rep. No. 91-752, 2d Sess., p. 16
(1970) (hereafter Sen.Rep. No. 91-752).)
      Congress relied on a similar rationale when it mandated
that states adopt essentially the same limitation for
“instructional, research, or principal administrative” employees
at most other public educational institutions, including school
districts. The legislative history of that limitation suggests that
Congress     was     specifically     concerned    about      paying
unemployment benefits to school employees who, pursuant to a
traditional nine-month school calendar, are required to work
only from August or September to May or June of the following
calendar year. The employment contracts of such employees
typically “take into account . . . a 9-month school year . . . either
by paying them more during the 9 months” or by “pay[ing] a
salary which is adequate to pay [them] for a year even though
[they] worked for the school . . . for 9 months.” (Remarks of Sen.


                                  15
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                   Opinion of the Court by Liu, J.


Long, 122 Cong. Rec. 33285 (daily ed. Sept. 29, 1976).) In other
words, although such employees are not expected to work for the
school over the summer, their income is intended to be
“adequate . . . to provide for [their needs] on an annual basis.”
(Ibid.) They are “really not unemployed during the summer
recess” even if they are not working. (Ibid.) The same
consideration informed Congress’s authorization for states to
establish a similar limitation for employees who provide
“services in any other capacity for an educational institution.”
(Pub.L. No. 94-566, supra, 90 Stat. 2671, § 115(c)(1), codified in
26 U.S.C. § 3304(a)(6)(A)(ii).) Relevant remarks suggest that
Congress understood such employees to be like “instructional,
research, or principal administrative” employees to the extent
that they are typically “engaged in seasonal employment” with
a “summer vacation period[].” (Remarks of Sen. Javits, 122
Cong. Rec. 33284 (daily ed. Sept. 29, 1976).)
      Thus, the legislative history of the federal statute on
which section 1253.3 was modeled suggests that Congress
intended to deny unemployment benefits during parts of the
calendar year when employees are generally not expected to be
working but remain in the employ of the school or district, i.e.,
“nonwork periods during which the employment relationship
continues.” (Sen.Rep. No. 91-752, supra, at p. 16.) Even if a
district offers a summer session every year (i.e., the summer
session is “regular” in the sense of recurring), we doubt that
Congress intended school employees to be eligible for benefits
during such periods if the educational program is attenuated
such that most or many employees are not expected to be
working.




                                 16
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                   Opinion of the Court by Liu, J.


       At the same time, there is no indication that Congress
intended to deny benefits to the employees of a school or district
offering a summer session that, as a whole, resembles other
academic terms based on objective criteria such as enrollment,
staffing, budget, and the instructional program offered.
Summer sessions of this kind are not materially different from
other academic terms. In such circumstances, school employees
are expected to work over the summer, and they expect the
income from that work to provide for their needs. If, through no
fault of their own, they are not asked to work as expected, then
it is consistent with the purpose of unemployment insurance to
provide “partial replacement of [their] wages . . . to enable
[them] ‘to tide themselves over, until they get back to their old
work or find other employment, without having to resort to
[other forms of] relief.’ ” (California Dept. of Human Resources
Development v. Java (1971) 402 U.S. 121, 131, fn. omitted; cf.
§ 100 [noting unemployment insurance’s purpose of “providing
benefits for persons unemployed through no fault of their own”
and “reduc[ing] . . . the suffering caused thereby to a
minimum”].)
      In light of the history and purpose of the federal statute,
we conclude that an “academic term” for purposes of section
1253.3 may include a summer school session if, based on
objective criteria, that summer session is a “regular” term
comparable to other academic terms that comprise the school
year. As the federal legislative history suggests, Congress had
in mind a traditional nine-month school calendar and
employment arrangement when it prohibited the payment of
unemployment benefits between academic years or terms. But
we see no evidence that Congress sought to foreclose eligibility


                                 17
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


for benefits during a summer session that is a “regular” term
occurring outside of the traditional nine-month school calendar.
Notably, in the years since Congress enacted FUTA, the
proportion of American teenagers enrolled in summer school has
more than quadrupled: 42.1 percent of youth aged 16 to 19 were
enrolled in summer school in 2016, compared to 10.4 percent in
1985. (Morisi, Teen Labor Force Participation Before and After
the Great Recession and Beyond (Feb. 2017) Monthly Labor
Review 
[as of Jan. 9, 2020].) Although we have no indication that all
summer sessions enrolling such students are “regular” terms, it
is reasonable to believe that at least some are. Our reading of
section 1253.3 comports with the principle that a “ ‘statute may
be applied to new situations not anticipated by Congress, if,
fairly construed, such situations come within its intent and
meaning.’ ” (Twentieth Century Music Corp. v. Aiken (1975) 422
U.S. 151, 158.)
      Under today’s rule, some summer sessions — such as
those offered as optional or remedial programs to a subset of
students on a part-time basis and requiring the participation of
fewer staff than a regular semester or quarter — do not qualify
as “academic terms.”           (See, e.g., Community College v.
Unemployment Comp. Bd. of Review (Pa.Cmwlth.Ct. 1993) 634
A.2d 845, 847 [concluding that a summer session was not “a
regular term” because it “differ[s] as to enrollment, length, and
class availability” compared to the college’s fall and spring
terms].) In such situations, employees who expect to teach
summer school or perform other services over the summer would
be ineligible for benefits if they are not called to work. But other


                                  18
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


summer sessions — such as those in year-round schools or those
that, as a whole, resemble other academic terms of the school
year in terms of enrollment, staffing, budget, instructional
program, or other objective criteria — would qualify as
“academic terms” during which unemployment benefits are
payable.
                                  C.
       We find unpersuasive the alternative constructions of
section 1253.3 offered by the District, the Board, and UESF.
The District cites two guidance documents promulgated by the
U.S. Department of Labor in support of its position that section
1253.3 categorically bars benefits eligibility during any non-
mandatory summer session. But assuming we should assign
those documents any weight (cf. Yamaha Corp. of America v.
State Bd. of Equalization (1998) 19 Cal. 4th 1, 10–15), they shed
little light on the matter here. The first document says: “The
period between two regular and successive terms is the short
period of weeks between regular semesters or quarters, whether
the institution operates on a two or three semester or a four-
quarter basis. The suspension of classes during that short
period in which services are not required is not a compensable
period.” (Unemp. Ins. Service, U.S. Dept. of Labor, Draft
Language and Commentary to Implement the Unemployment
Compensation Amendments of 1976—P.L. 94-566, Supplement
3 (Dec. 1976) p. 4.) This guidance does not rule out the
possibility that a non-mandatory summer session may, in some
circumstances, be an “academic term.” More generally, the
reference to institutions that “operate[] on a . . . three semester
or a four-quarter basis” contemplates the possibility of a



                                  19
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


summer session as an “academic term,” contrary to the Court of
Appeal’s holding.
      The second document notes that “the summer quarter is
not a period between academic years” for colleges operating
pursuant to “a 12-month academic year.” (Emp. & Training
Admin., U.S. Dept. of Labor, Interpretation of “Contract” and
“Reasonable Assurance” in Section 3304(a)(6)(A) of the Federal
Unemployment Tax Act (Dec. 2016) p. 11.) The District
contends that this statement means “a summer term could only
be treated as an ‘academic term’ if ‘the college has a 12-month
academic year, consisting of four quarters.’ ” But that is not a
necessary inference; the statement does not foreclose treating a
summer session as an “academic term” for a college or school
district with an academic year spanning less than 12 months,
where the session’s staffing, enrollment, budget, instructional
program, or other objective characteristics, as a whole, resemble
those of the school’s other academic terms.
      An additional reason why we reject the District’s position
is that “[t]he provisions of the Unemployment Insurance Code
must be liberally construed to further the legislative objective of
reducing the hardship of unemployment.”              (Sanchez v.
Unemployment Ins. Appeals Bd. (1984) 36 Cal. 3d 575, 584; see
§ 100.) We would not be liberally construing section 1253.3 to
further the objective of reducing the hardship of unemployment
if we were to read the statute to render ineligible a class of
employees whom neither Congress nor our Legislature had in
mind when enacting the rule — namely, school employees who
have a reasonable assurance of work during a summer session
that resembles the other academic terms of the school year.



                                  20
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                    Opinion of the Court by Liu, J.


      Meanwhile, the Board urges us to defer to Brady, the
Board’s 2013 precedent decision. (Brady, supra, CUIAB,
Precedent Benefit Dec. No. P-B-505; see ante, at pp. 6–7.) Brady
addressed “whether a substitute teacher may be entitled to
benefits during the weeks a school district operates summer
school within the meaning of section 1253.3.” (Brady, at p. 2.)
The Board held that the benefits ineligibility “period between
two successive academic years or terms” in section 1253.3 refers
only to periods of actual recess for the claimant, and it explained
that “when a substitute teacher is ‘on-call’ during a summer
school session, and is not called to work, the claimant is not on
recess, but is unemployed due to a lack of work.” (Id. at p. 9.)
      Although “we give great weight to interpretations . . .
rendered in an official adjudicatory proceeding by an
administrative body with considerable expertise interpreting
and implementing a particular statutory scheme” (Larkin v.
Workers’ Comp. Appeals Bd. (2015) 62 Cal. 4th 152, 158), we
cannot accept the Board’s interpretation of section 1253.3 if “its
application of legislative intent is clearly unauthorized or
erroneous” (American Federation of Labor, supra, 13 Cal.4th at
p. 1027). Notwithstanding the Board’s expertise in this area, we
cannot square the Board’s position in Brady that school
employees are ineligible for benefits only during periods of
actual recess — i.e., when they are neither working nor on-call
— with section 1253.3’s text and FUTA’s legislative history. We
thus disapprove Brady to the extent it is inconsistent with
today’s opinion.
     Finally, UESF and the Board make various policy
arguments for extending unemployment benefits to school
employees who are on-call or expected to work during periods in


                                  21
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                   Opinion of the Court by Liu, J.


which classes are held. But as to “instructional, research, or
principal administrative” employees, these arguments must be
addressed to Congress because the statute originally enacted by
Congress as well as the conforming statute adopted by our
Legislature foreclose their eligibility for benefits during terms
that are not “regular,” even if classes are held and they remain
on-call. (26 U.S.C. § 3304(a)(6)(A)(i) [“compensation shall not be
payable”]; see § 1253.3(b).) By contrast, federal law does not
prevent the Legislature from amending section 1253.3(c) to
expand benefits eligibility for school employees who do not work
in an instructional, research, or principal administrative
capacity. As to these employees, federal law authorizes but does
not require benefits ineligibility between two successive
academic years or terms. (26 U.S.C. § 3304(a)(6)(A)(ii)(I)
[“compensation . . . may be denied”], italics added.) The
Legislature may amend section 1253.3(c) to extend benefits
eligibility to these latter employees during summer sessions
regardless of whether the session is a “regular” term.
                        CONCLUSION
       We hold that a summer session does not fall within the
period of unemployment benefits ineligibility mandated by
section 1253.3 if the summer session is a “regular” term — that
is, if the summer session, as a whole, resembles the other
academic terms of the school year in terms of enrollment,
staffing, budget, instructional program, or other objective
characteristics. UESF notes that “SFUSD [has] offered no
evidence that the summer session was any different from the
sessions that ended in May 2011 or began in August 2011.” But
the record contains little evidence, one way or the other, on the
objective characteristics of the summer sessions at issue, and


                                 22
     UNITED EDUCATORS OF SAN FRANCISCO v. CALIFORNIA
             UNEMPLOYMENT INS. APPEALS BD.
                   Opinion of the Court by Liu, J.


the parties, with the guidance of today’s opinion, may introduce
such evidence on remand.
    We reverse the judgment of the Court of Appeal and
remand for further proceedings consistent with this opinion.


                                             LIU, J.


We Concur:

CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                 23
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion United Educators of San Francisco AFT/CFT, AFL-CIO, NEA/CTA v.
California Unemployment Insurance Appeals Board
_______________________________________________________________________________
Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 247 Cal. App. 4th 1235
Rehearing Granted
_______________________________________________________________________________

Opinion No. S235903
Date Filed: January 16, 2020
_______________________________________________________________________________

Court: Superior
County: San Francisco
Judge: Richard B. Ulmer, Jr.
_______________________________________________________________________________

Counsel:

Weinberg, Roger & Rosenfeld, Stewart Weinberg and David A. Rosenfeld for Plaintiff and
Appellant.

Kamala D. Harris and Xavier Becerra, Attorneys General, Janill L. Richards, Principal Deputy
Solicitor General, Julie Weng-Gutierrez, Assistant Attorney General, Samuel P. Siegel, Associate
Deputy Solicitor General, Susan M. Carson, Gregory D. Brown and Beverley R. Meyers, Deputy
Attorneys General, for Defendant, Cross-defendant and Appellant and for Defendant and
Appellant.

Rothner, Segall & Greenstone, Glenn Rothner; David J. Strom and Samuel J. Lieberman for the
American Federation of Teachers, AFL-CIO, as Amicus Curiae on behalf of Plaintiff and
Appellant.

Burke, Williams & Sorensen and John R. Yeh for Real Party in Interest and Respondent and for
Plaintiff and Respondent.

Marion L. McWilliams, Michael L. Smith and Amy D. Brandt for Oakland Unified School
District as Amicus Curiae on behalf of Real Party in Interest and Respondent and Plaintiff and
Respondent.

Liebert Cassidy Whitmore, Laura Schulkind, Michael D. Youril; Keith Bray, Joshua R. Daniels
and Michael Ambrose for California School Boards Association’s Education Legal Alliance as
Amicus Curiae on behalf of Real Party in Interest and Respondent and Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

David A. Rosenfeld
Weinberg, Roger & Rosenfeld
1001 Marina Village Parkway, Suite 200
Alameda, CA 94501
(510) 337-1001

Gregory D. Brown
Deputy Attorney General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
(415) 703-5461

John R. Yeh
Burke, Williams & Sorensen, LLP
1503 Grant Road, Suite 200
Mountain View, CA 94040-3270
(650) 327-2672